--------------------------------------------------------------------------------

Exhibit 10.66
 
MIMEDX GROUP, INC.
ASSUMED 2006 STOCK INCENTIVE PLAN
 
RESTRICTED STOCK AGREEMENT


(Applicable to Non-employee Directors Annual Grant)


THIS AGREEMENT, entered into as of __________, ____ (the “Grant Date”) by and
between ___________________(the “Participant”) and MiMedx Group, Inc. (the
“Company”);
 
WHEREAS, the Company maintains the MiMedx Group, Inc. Assumed 2006 Incentive
Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Participant has been selected by the committee administering
the Plan (the “Committee”) to receive a Restricted Stock Award under the Plan;
 
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:
 
1.            Terms of Award and Definitions.  The following additional terms
used in this Agreement shall have the meanings set forth in this Section 1:
 
(a)            Date of Termination.  The Participant’s “Date of Termination”
shall be the first day occurring on or after the Grant Date on which the
Participant is neither employed by the Company, a director of the Company, nor
an independent contractor performing services for the Company.
 
(b)            Designated Beneficiary.  The “Designated Beneficiary” shall be
the beneficiary or beneficiaries designated by the Participant in a writing
filed with the Committee in such form and at such time as the Committee shall
require.
 
(c)            Restricted Period.  A “Restricted Period” is the one year period
beginning on the Grant Date and ending on the first anniversary of the Grant
Date.
 
(d)            Restricted Stock.  The number of shares of “Restricted Stock”
awarded under this Agreement shall be _______________ shares.  Shares of
“Restricted Stock” are shares of Stock granted under this Agreement and are
subject to the terms of this Agreement and the Plan.
 
Except where the context clearly implies or indicates the contrary, a word,
term, or phrase used in the Plan is similarly used in this Agreement.  All other
capitalized terms shall have the meaning assigned to such terms in the Plan.
 
2.            Award.  The Participant is hereby granted the number of shares of
Restricted Stock set forth in Section 1.
 
3.            Deposit of Shares of Restricted Stock.  Each certificate issued in
respect of shares of Restricted Stock granted under this Agreement shall be
registered in the name of the Participant and shall be deposited in a bank
designated by the Committee.  The grant of Restricted Stock is conditioned upon
the Participant endorsing in blank a stock power for the Restricted Stock.
 
 
Last Name, First Name - Restricted Stock Agreement

--------------------------------------------------------------------------------


4.            Transfer and Forfeiture of Shares.
 
(a)            If the Participant’s Date of Termination (as defined above) does
not occur during a Restricted Period, then, at the end of such Restricted
Period, the Participant shall become vested in one hundred percent (100%) of the
shares of Restricted Stock, and shall own such shares free of all restrictions
otherwise imposed by this Agreement.  A certificate reflecting the number of
shares of Stock so vested shall be delivered to the Participant as soon as
practicable after the end of such Restricted Period, but in any event no later
than the fifteenth (15th) day following the end of the applicable Restricted
Period.  Notwithstanding the foregoing, in the event a Change in Control, as
defined in the Plan, occurs on or prior to the first anniversary of the Grant
Date and prior to the Participant’s Date of Termination, all of the
Participant’s shares of Restricted Stock shall immediately vest and become
non-forfeitable.
 
(b)            If the Participant’s Date of Termination occurs prior to the end
of a Restricted Period, the Participant shall forfeit any unvested Restricted
Stock as of the Participant’s Date of Termination.
 
(c)            Otherwise, shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered until the Participant is vested in
the shares.
 
5.            Withholding.  Participant must make arrangements, satisfactory to
the Company, for satisfaction of any applicable foreign, federal, state or local
withholding requirements related to the receipt of Restricted Stock or the lapse
of restrictions thereon.  If no alternative arrangements are made, the Company
may withhold Restricted Stock to satisfy such withholding requirements.
 
6.            Heirs and Successors.
 
(a)            This Agreement shall be binding upon, and inure to the benefit
of, the Company and the Participant and their respective successors and assigns.
 
(b)            If any rights exercisable by the Participant or benefits
deliverable to the Participant under this Agreement have not been exercised or
delivered, respectively, at the time of the Participant’s death, such rights
shall be exercisable by the Designated Beneficiary, and such benefits shall be
delivered to the Designated Beneficiary, in accordance with the provisions of
this Agreement and the Plan.
 
(c)            If a deceased Participant has failed to designate a beneficiary,
or if the Designated Beneficiary does not survive the Participant, any rights
that would have been exercisable by the Participant and any benefits
distributable to the Participant shall be exercised by or distributed to the
legal representative of the estate of the Participant.
 
(d)            If a deceased Participant has designated a beneficiary but the
Designated Beneficiary dies before the Designated Beneficiary’s exercise of all
rights under this Agreement or before the complete distribution of benefits to
the Designated Beneficiary under this Agreement, then any rights that would have
been exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.
 
 
Last Name, First Name - Restricted Stock Agreement
2

--------------------------------------------------------------------------------


7.            Substituted or Additional Shares.  If, from time to time during
the term of this Agreement, there is any stock split-up, stock dividend, stock
distribution or other reclassification of the Company’s Common Stock, any and
all new, substituted or additional securities to which the Participant is
entitled by reason of his or her ownership of the Restricted Stock shall be
immediately subject to the terms of this Agreement.
 
8.            Plan Governs.  Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to, and governed by, the
terms of the Plan, a copy of which is enclosed with this Agreement; and this
Agreement is subject to all interpretations, amendments, rules and regulations
promulgated by the Committee from time to time pursuant to the Plan.  In the
event of any conflict between the terms of the Plan and this Agreement, the
terms of the Plan shall govern.
 
9.            Charges, Taxes and Expenses.  The issuance of certificates for
shares of Restricted Stock shall be made without charge to the Participant for
any transfer tax or other such expense imposed or incurred with respect to the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company.
 
10.         Governing Law.  The governing laws applicable to the Plan shall
govern this Agreement.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf as of the Grant Date.
 
 
MiMedx Group, Inc.
 
 
 
By:
 
 
 
Name:
Parker H. Petit
 
Its:
Chairman of the Board and CEO



ATTEST:
 
 
Vice President Human Resources and Administration

 
By my signature below, I hereby acknowledge receipt of this Restricted Stock
Agreement and a copy of the Plan, and furthermore, I agree to be bound by the
terms of the Plan and the Agreement, including but not limited to the terms and
provisions contained herein.  The Company reserves the right to treat this Award
and this Agreement as cancelled, void and of no effect if the Participant fails
to return a signed copy of this Agreement within 30 days of receipt of this
Agreement.


PARTICIPANT:
   
Date: 
 




 
Last Name, First Name - Restricted Stock Agreement
 
 
3

--------------------------------------------------------------------------------